Citation Nr: 0407272	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the period of training from 
October 11, 2000 to November 4, 2001.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from September 1994 to 
August 1996, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that on the VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated in June 
2003, the veteran requested a hearing at the local VA office 
before the BVA.  The veteran has not been afforded such a 
hearing and the failure to afford the veteran a hearing would 
amount to a denial of due process and the possibility that 
any decision entered by the Board could be vacated.  
38 C.F.R. § 20.904(a)(3)(2003).

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action is required on 
her part.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a hearing 
before the BVA at the appropriate VA 
regional office at the earliest 
opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favor or unfavorable, at this time.  The veteran is free to 
submit any additional evidence and/or argument she desires to 
have considered in connection 


with her current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until she 
is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




